DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021, 7/2/2020, and 11/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-21 of U.S. Patent No. US 10,446,132 B2 (Alie et al; hereinafter referred to as Alie’132) and their specifications; in view of Lee (US 2016/0007961 A1) in view of Mills (US 2005/0075572 A1) in view of Brock-Fisher (US 2016/0203809 A1) in view of Rubinsztajn (US 2011/0112406 A1) in view of Knowles (US 2005/0165312 A1) in view of Watanabe (JP 2003-210503 A) in view of Dietz (US 2008/0156577 A1). Specifically, Claim(s) 1-21 of Alie’132 are directed to an ultrasound apparatus used in medical applications having an   in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Alie’132; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Alie’132 (the difference is in the bold text). 
Instant, Claim(s) 1
Alie’132
an ultrasound apparatus, comprising:

an ultrasound transducer array;







an acoustic lens disposed over a first surface of the ultrasound transducer array;








and impedance matching.


an ultrasound transducer array, 

the transducer array having a plurality of capacitive micromachined ultrasound transducers (CMUTS), each transducer configured to transmit and receive ultrasound signals; 

an acoustic lens configured over a first surface of the ultrasound transducer array; 

a circuitry in communication with the ultrasound transducer array, the circuitry configured to convert the received ultrasound signal to a representative digital signal; and a heat sink configured over a second surface of the transducer array; 

includes an outer layer and an inner layer, the outer layer and the inner layer configured to provide at least one of signal attenuation or impedance matching for the transmitted or the received ultrasound signals; and wherein the acoustic lens inner layer further comprises a solid mixture of room- temperature vulcanized (RTV) polymer and block polymer.

.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 recites the limitation “the particles” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. The Claim(s) should recite “the RTV particles” instead of “the particles”.

Claim(s) 7 recites the limitation “the RTV polymer” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. The Claim(s) should recite “solid mixture of room-temperature vulcanized (RTV) polymer” instead of “the RTV polymer”.

Claim(s) 8 recites the limitation “the solid mixture” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. The Claim(s) should recite “solid mixture of room-temperature vulcanized (RTV) polymer” instead of “the RTV polymer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-13, are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Lee (US 2016/0007961 A1). 
Referring to Claim 1, Lee teaches an ultrasound apparatus (Abstract: ultrasound probe includes an ultrasound module; [0041], FIG. 1: ultrasound diagnosis apparatus 100), comprising:
an ultrasound transducer array ([0041], FIG. 1: ultrasound module 110 that transmits or receives ultrasonic waves; [0052], FIG. 2: The ultrasound module 110 may include a transmission module 210, a transducer 220);
[0069]: The ultrasound probe 300 may further include an acoustic lens (not shown)) disposed over a first surface ([0069]: disposed on the front surface) of the ultrasound transducer array ([0069]: transducer 220);
wherein the acoustic lens ([0069]: The ultrasound probe 300 may further include an acoustic lens (not shown)) is configured to provide signal attenuation and impedance matching ([0067]: The ultrasound probe 300 may also include the matching member 340 which matches the acoustic impedance of the ultrasound waves generated by the transducer 220 with the acoustic impedance of the object. The matching member 340 is disposed on a front surface of the transducer 220 and changes the acoustic impedance of the ultrasound waves generated by the transducer 220 in stages so that the acoustic impedance of the ultrasound waves is approximate to the acoustic impedance of the object; [0069]: The acoustic lens is disposed on the front surface of the transducer 220 and may be formed of a material such as silicon rubber having an acoustic impedance that is similar to that of the object.  Therefore, the acoustic lens provides for impedance matching for the transmitted or received ultrasound waves by the ultrasound probe).

Referring to Claim 11, Lee teaches the ultrasound apparatus of claim 1, further comprising a heat sink disposed over a second surface of the transducer array ([0072], [0078]-[0079]: a backing member 330 and heat sink are positioned over the bottom surface of the ultrasound module 110 and 220 array for discharging heat produced by the transducers) .

Referring to Claim 12, Lee teaches the ultrasound apparatus of claim 11, wherein the heat sink comprises a plurality of tabs ([0080]: the heat sink comprises a plurality of fins (tabs)).

Referring to Claim 13, Lee teaches the ultrasound apparatus of claim 12, further comprising a circuit board disposed between the plurality of tabs ([0064]: The ultrasound module 110 may include the transducer 220 and a chip module substrate 320; [0066]: The backing member 330 may absorb ultrasound waves that are transmitted in a direction going away from the object. The backing member 330 may support the chip module substrate 320 at the back surface of the chip module substrate 320 and absorb ultrasound waves that are transmitted toward the back surface of the transducer 220 and are thus not directly used in tests or diagnosis).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 above, and further in view of Mills (US 2005/0075572 A1).
Referring to Claim 2, Lee  teaches the ultrasound apparatus of claim 1, and the acoustic lens ([0069]: The ultrasound probe 300 may further include an acoustic lens (not shown) […] may be formed of a material such as silicon rubber having an acoustic impedance that is similar to that of the object; however,  Lee doesn’t explicitly teach comprising RTV 630. Since RTV is polymer formed silicone that cures at room temperature to a high strength rubber and used on an acoustic lens for impedance matching, acoustic attenuation, permeability, and durability; it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have that the silicon rubber of Lee would be considered RTV 360 or its equivalency thereof.
Mills teaches the acoustic lens (Abstract: micromachined ultrasonic transducer array that focuses in the elevation direction. A curved lens is used to narrow the beam width in the elevation direction so that contrast resolution is improved and clinically relevant; [0002]: Such scanning comprises a series of measurements in which the focused ultrasonic wave is transmitted, the system switches to receive mode after a short time interval, and the reflected ultrasonic wave is received, beamformed and processed for display. Typically, transmission and reception are focused in the same direction during each measurement to acquire data from a series of points along an acoustic beam or scan line) comprises RTV 630 ([0045]: Representative lens materials include silicone rubbers like GE RTV 60, RTV 560 and RTV 630).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Mills in order to comprise RTV 630 for purpose of providing the acoustic lens with selected material that has properties suitable for obtaining a robust ultrasound probe, such as impedance matching, acoustic attenuation, permeability, and durability so that the lens can be used many times without tearing or cracking due to material fatigue .  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	
Claim(s) 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above and further in view of Brock-Fisher (US 2016/0203809 A1) in view of Rubinsztajn (US 2011/0112406 A1) in view of Knowles (US 2005/0165312 A1) in view of Watanabe (JP 2003-210503 A).
Referring to Claim 3, Lee teaches [0069]: an acoustic lens (not shown) that focuses ultrasound waves. The acoustic lens is disposed on the front surface of the transducer 220 and focuses the ultrasound waves generated by the transducer 220. The acoustic lens may be formed of a material such as silicon rubber having an acoustic impedance that is similar to that of the object; however, Lee doesn’t explicitly teach the acoustic lens comprises an inner layer; the 
Brock-Fisher teaches the acoustic lens ([0044]: the acoustic lens 13) comprises a layer ([0044]: at least one layer selected from the group of materials; [0052]: In order to assure the stability and acoustic conductivity of the acoustic lens 13, additional adhesive materials can be included therein for improvement of the bonding in between the layers of the lens 13; [0056]: In addition to the elastomer (liquid and/or gel) layers the lens 13 may comprise a focusing material, RTV for example, that provides focusing of the acoustic wave into a desired focal point); since Brock-Fisher teaches at least one layer but doesn’t specify which one of the at least one layer is  the an inner, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that one of the at least one layer would comprise an inner layer.
Furthermore, Brock-Fisher teaches a solid mixture ([0013]: It was discovered that common traditional RTV acoustic lens materials, a room temperature curing rubber which is easily cast in place and formed by molding into a desired shape) of room-temperature vulcanized (RTV) polymer and block polymer ([0056]: In addition to the elastomer (liquid and/or gel) layers the lens 13 may comprise a focusing material, RTV for example, that provides focusing of the acoustic wave into a desired focal point); however, Brock-Fisher doesn’t specify the solid mixture of room-temperature vulcanized (RTV) polymer and block polymer is comprised in the acoustic lens inner layer it would be obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have a solid mixture of room-temperature vulcanized (RTV) polymer and block polymer comprised in the acoustic lens inner layer in order to have acoustic lens layers to provide for impedance matching of the received ultrasound signals; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
[0060]-[0061]: an ultrasound probe comprises an RTV silicone with filler material; abstract; paragraphs).
Furthermore, Knowles teaches the acoustic lens (Abstract: acoustic window for an ultrasound probe including) inner layer (Abstract: a layer of PEBAXTM having a surface “adapted to face a transducer array” and “an opposed surface adapted to face the object being examined” and optionally impervious polymer layers arranged on one or both surfaces of the PEBAXTM layer) comprises a block polymer (Abstract: an acoustic window for an ultrasound probe comprises a layer of PEBAX (polyether block amide); [0006]: One particular material that has excellent mechanical and electrical performance, the desired impedance and velocity characteristics of the human body as well as low attenuation is a particular polymer block amide called PEBAXTM).
Watanabe teaches acoustic lens inner layer comprises a solid mixture of room-temperature vulcanized (RTV) polymer ([0004]: a room temperature vulcanizing type silicone rubber is formed by molding a room temperature vulcanizing type silicone rubber as a surface layer, and adding a uniform mixture of relatively large particles of a water soluble organic substance and a water soluble polymer substance to the back surface of the room temperature vulcanizing type silicone rubber).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Brock-Fisher and Rubinsztajn in order to comprise a layer to have RTV 630; and further with the acoustic lens of  Knowles and Watanabe with inner layer that comprises block polymer for purpose of providing the acoustic lens with selected material that has properties suitable for acoustic attenuation.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned 

Referring to Claim 4, Knowles teaches the ultrasound apparatus of claim 3, wherein the block polymer is one or more of a thermoplastic material or a block-copolymer (Abstract: a layer of PEBAXTM having a surface “adapted to face a transducer array” and “an opposed surface adapted to face the object being examined” and optionally impervious polymer layers arranged on one or both surfaces of the PEBAXTM layer; wherein, the known tradename of PEBAX® (Arkema) is Polyether block amide or PEBA which is a thermoplastic elastomer (TPE)).

Referring to Claim 5, Knowles teaches the ultrasound apparatus of claim 4, wherein the solid mixture comprises RTV particles dispersed in a block co-polymer (Abstract: an acoustic window for an ultrasound probe comprises a layer of PEBAX (polyether block amide); [0006]: One particular material that has excellent mechanical and electrical performance, the desired impedance and velocity characteristics of the human body as well as low attenuation is a particular polymer block amide called PEBAXTM).

Referring to Claim 6, Watanabe teaches the particles are about 100 microns or less in size ([0004]: a room temperature vulcanizing type silicone rubber is formed by molding a room temperature vulcanizing type silicone rubber as a surface layer, and adding a uniform mixture of relatively large particles of a water soluble organic substance and a water soluble polymer substance to the back surface of the room temperature vulcanizing type silicone rubber; […] generally, the particle size of the water-soluble organic substance is preferably about 30 to about 500 microns, so that the particle size can be from a small diameter (about 30 to about 200 microns)).

Claim(s) 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Brock-Fisher in view of Rubinsztajn in view of Knowles in view of Watanabe as applied to Claim(s) 1 and 3 above and further in view of Mills.
Referring to Claim 7, Lee as modified doesn’t explicitly teach the RTV polymer comprises one or more of RTV 615 or RTV 630.
Mills teaches the RTV polymer comprises one or more of RTV 615 or RTV 630 ([0045]: Representative lens materials include silicone rubbers like GE RTV 60, RTV 560 and RTV 630).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Mills in order to comprise RTV 630 for purpose of providing the acoustic lens with selected material that has properties suitable for obtaining a robust ultrasound probe, such as impedance matching, acoustic attenuation, permeability, and durability so that the lens can be used many times without tearing or cracking due to material fatigue .  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 8, Mills teaches the ultrasound apparatus of claim 3, wherein the solid mixture further comprises a filler ([0030]: the cavity 15 between the membrane 8 and the substrate 4 may be air- or gas-filled or wholly or partially evacuated. A film or layer of conductive material, such as aluminum alloy or other suitable conductive material, forms an electrode 12 on the membrane 8, and another film or layer made of conductive material forms an electrode 10 on the substrate 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Mills in order to comprise a filler for purpose of providing the acoustic lens with selected material that has properties suitable for obtaining a robust ultrasound probe, such as impedance matching, acoustic attenuation, permeability, and durability so that the lens can be used many times without tearing or cracking due to material fatigue and further improving the mechanical properties of ultrasound probe lenses and resistance to abrasion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 9, Mills teaches the ultrasound apparatus of claim 8, wherein the filler is one or more of A12O3 or graphite ([0030]: a film or layer of conductive material, such as aluminum alloy or other suitable conductive material, forms an electrode 12 on the membrane 8, and another film or layer made of conductive material forms an electrode 10 on the substrate 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Mills in order to comprise a filler that one or more of A12O3 or graphite for purpose of providing the acoustic lens with selected material that has properties suitable for obtaining a robust ultrasound probe, such as impedance matching, acoustic attenuation, permeability, and durability so that the lens can be used many times without tearing or cracking due to material fatigue and further improving the mechanical properties of ultrasound probe lenses .

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above and further in view of Brock-Fisher.
Referring to Claim 10, Lee doesn’t explicitly teach the acoustic lens comprises an outer layer; the acoustic lens outer layer comprises a room-temperature vulcanized (RTV) polymer.
Brock-Fisher teaches the acoustic lens comprises an outer layer ([0044], [0052], [00601]: the lens of an ultrasound apparatus comprises multiple layers, including an outer patient-facing layer);
the acoustic lens outer layer comprises a room-temperature vulcanized (RTV) polymer ([0007]: a representative lens materials include silicon rubbers like GE RTV60, RTV 560 and RTV 630).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Brock-Fisher in order to have an outer layer that comprises a room-temperature vulcanized (RTV) polymer, for purpose of providing the acoustic lens with selected material that has properties suitable for acoustic attenuation.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 above, and further in view of Mills (US 2005/0075572 A1).
Referring to Claim 14, Lee teaches the ultrasound apparatus of claim 11, wherein: the ultrasound apparatus further comprises a tungsten-epoxy layer interposed between the heat sink and the inner layer of the acoustic lens ([0072]: a backing member included in an ultrasound probe according to an embodiment may include a porous foam-type body and a backing material that fills the foam-type body and absorbs ultrasound waves. FIG. 4 illustrates a porous foam-type body 410 according to an embodiment […] the bridges 412 may include metal. The metal may be a highly heat-conductive material, such as copper, aluminum, silver, nickel, iron, gold, or tungsten. The bridges 412 of the foam-type body 410 may be connected to one another without disconnections to serve as a passage via which heat generated in an ultrasound probe is discharged to the outside); however, Lee doesn’t explicitly teach the acoustic lens comprises an inner layer.
Mills teaches the acoustic lens comprises an inner layer ([0044]: the acoustic lens 13) comprises a layer ([0044]: at least one layer selected from the group of materials; [0052]: In order to assure the stability and acoustic conductivity of the acoustic lens 13, additional adhesive materials can be included therein for improvement of the bonding in between the layers of the lens 13; [0056]: In addition to the elastomer (liquid and/or gel) layers the lens 13 may comprise a focusing material, RTV for example, that provides focusing of the acoustic wave into a desired focal point); since Brock-Fisher teaches at least one layer but doesn’t specify which one of the at least one layer is  the an inner, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that one of the at least one layer would comprise an inner layer.


Referring to Claim 15, Lee teaches the ultrasound apparatus of claim 14, wherein the tungsten-epoxy layer is integrated into the heat sink ([0072]: a backing member included in an ultrasound probe according to an embodiment may include a porous foam-type body and a backing material that fills the foam-type body and absorbs ultrasound waves. FIG. 4 illustrates a porous foam-type body 410 according to an embodiment […] the bridges 412 may include metal. The metal may be a highly heat-conductive material, such as copper, aluminum, silver, nickel, iron, gold, or tungsten. The bridges 412 of the foam-type body 410 may be connected to one another without disconnections to serve as a passage via which heat generated in an ultrasound probe is discharged to the outside).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 above, and further in view of Dietz (US 2008/0156577 A1).
Referring to Claim 16, Lee doesn’t explicitly teach the acoustic lens comprises a plurality of signal-attenuating particles in a polymer matrix. 
[0088]-[0089]; Claim 6: an acoustic lens for an ultrasonic transducer system is made of a polymer matrix containing suspended particles for improving acoustic impedance matching and for increasing attenuation of the ultrasound signals; abstract).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Dietz in order to comprise a plurality of signal-attenuating particles in a polymer matrix for purpose of increasing or decreasing the acoustic loss per unit thickness of the lens material and to improve the impedance matching.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dietz as applied to Claim(s) 1 and 16 above and further in view of Knowles.
Referring to Claim 17, Lee doesn’t explicitly teach the signal-attenuating particles comprise PEBAX.
Knowles teaches the ultrasound apparatus of claim 16, wherein the signal-attenuating particles comprise PEBAX (Abstract: an acoustic window for an ultrasound probe comprises a layer of PEBAX (polyether block amide); [0006]: One particular material that has excellent mechanical and electrical performance, the desired impedance and velocity characteristics of the human body as well as low attenuation is a particular polymer block amide called PEBAXTM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective .


Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dietz as applied to Claim(s) 1 and 16 above and further in view of Watanabe.
Referring to Claim 18, Lee doesn’t explicitly teach the polymer matrix comprises a room-temperature vulcanized (RTV) polymer.
Watanabe teaches the polymer matrix comprises a room-temperature vulcanized (RTV) polymer ([0004]: a room temperature vulcanizing type silicone rubber is formed by molding a room temperature vulcanizing type silicone rubber as a surface layer, and adding a uniform mixture of relatively large particles of a water soluble organic substance and a water soluble polymer substance to the back surface of the room temperature vulcanizing type silicone rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught Watanabe with a polymer matrix comprises a room-temperature vulcanized (RTV) polymer for purpose of providing the acoustic lens with selected material that has properties suitable for acoustic attenuation and further for improving the mechanical properties of ultrasound probe lenses and resistance to abrasion.  Also in view of 550 U.S. 398, 401 (2007), the .

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dietz as applied to Claim(s) 1 and 16 above and further in view of Mills.
Referring to Claim 19, Mills teaches the ultrasound apparatus of claim 16, wherein the polymer matrix further comprises one or more of A1203 or graphite ([0030]: a film or layer of conductive material, such as aluminum alloy or other suitable conductive material, forms an electrode 12 on the membrane 8, and another film or layer made of conductive material forms an electrode 10 on the substrate 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Mills in order to comprise a polymer matrix to further comprises one or more of A1203 or graphite for purpose of providing the acoustic lens with selected material that has properties suitable for obtaining a robust ultrasound probe, such as impedance matching, acoustic attenuation, permeability, and durability so that the lens can be used many times without tearing or cracking due to material fatigue .  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 above and further in view of Brock-Fisher in view of Dietz.
Referring to Claim 20, Brock-Fisher teaches the ultrasound apparatus of claim 1, wherein an outer surface of the acoustic lens is configured to receive an ultrasound gel pad ([0017]: the acoustic lens further comprises at least one layer of gel).
Dietz teaches an outer surface of the acoustic lens is configured to receive an ultrasound gel pad ([0069], [0071]: the acoustic lens comprises a central portion that may be convex or flat and may have various shapes according to designs of manufactures, and so the acoustic lens is capable of receiving an ultrasound gel pad).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Brock-Fisher and Dietz in order to comprise a outer surface to receive an ultrasound gel pad for purpose of increasing or decreasing the acoustic loss per unit thickness of the lens material and to improve the impedance matching.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 21, Dietz teaches the ultrasound apparatus of claim 20, wherein the outer surface of the acoustic lens comprises one or more retaining prongs configured to receive and maintain the ultrasound gel pad adjacent to the outer surface of the acoustic lens ([0070]: the lenses may be created in individual cavities or in a continuous cavity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Lee to have the acoustic lens as taught by Dietz in order to comprise a one or more retaining prongs configured to receive and maintain the ultrasound gel pad adjacent to the outer surface of the acoustic lens for purpose 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farr, (Patent No.: US 4,011,540) teaches combined electret hydrophone and transmission line.
Brown, et al (Patent No.: US 4,233,677) teaches automatic system and method for testing marine streamers of seismic exploration systems.
McMurry (Patent No.: US 4,953,146) teaches streamline seismic streamer-cable casing.
Debban (Patent No.: US 6,778,745 b2) teaches optical fiber cable apparatus having encased ribbon stack.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645